Plaintiff applied for a rehearing, and on May 20 the following opinion was filed:
Per Curiam.
A motion for a rehearing is made in-this case upon the ground that this Court failed to refer, in its opinion, to the claim' of plaintiff for moneys expended by him for the defendant-after the settlement. No error was alleged upon the admission or rejection of testimony upon this branch of the case, nor upon any charge of the court in relation to it.
*488It was insisted that the remarks made by the court during the progress of the trial were so prejudicial to the plaintiff's claims that a fair trial did not result. This claim was fully considered by us, and we were and still are of the opinion that, under all the circumstances of the case, we would not be justified in reversing the case for the reasons alleged.
Rehearing denied.